[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                             FILED
                      ________________________      U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                          APRIL 20, 2012
                            No. 11-10729
                                                           JOHN LEY
                      ________________________              CLERK

                 D. C. Docket No. 0:10-cr-60159-WJZ-1

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                versus

MAURICIO COHEN ASSOR, a.k.a. Mauricio Cohen,

                                           Defendant-Appellant.

                      ________________________

                            No. 11-10731
                      ________________________

                 D.C. Docket No. 0:10-cr-60159-WJZ-2

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                versus


LEON COHEN LEVY,
a.k.a. Leon Cohen,
                                                           Defendant-Appellant.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                      (April 20, 2012)

Before DUBINA, Chief Judge, FAY and KLEINFELD,* Circuit Judges.

PER CURIAM:

       Appellants Mauricio Cohen Assor and Leon Cohen Levy (collectively “the

Cohens”) were both convicted by a jury of one count of conspiracy to defraud the

Internal Revenue Service (“IRS”), in violation of 18 U.S.C. § 371 and two counts

of willfully making and subscribing false income tax returns, in violation of 26

U.S.C. § 7206(1). Levy was acquitted of one count of the latter charge. The

Cohens appeal their convictions, alleging that (1) there was insufficient evidence

to support their convictions on the conspiracy to defraud the IRS charge; (2) the

district court erred by excluding their expert witness testimony; (3) the district

court erred by giving an improper jury instruction and abused its discretion by




       *
        Honorable Andrew J. Kleinfeld, United States Circuit Judge for the Ninth Circuit, sitting
by designation.

                                               2
failing to give their requested jury instructions; and (4) the district court

committed plain error by admitting evidence of an “other” bad act.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we reject all of the arguments made by the appellants and affirm

their convictions.

      AFFIRMED.




                                           3